DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the phrase "in line 2  renders the claim indefinite because by mathematical definition, average is being calculated considering all sizes including the large size. Therefore it is not clear what “large size” means. 

Regarding claim 19, 
the phrase "playdough-like" in line 2  renders the claim indefinite because it is unclear whether the limitation(s) here stands for flexible or soft or moldable or easily re-shapeable thing or thick paste or combination of or it does mean that the amalgamation preform could be met "playdough-like" before the solidification. Also,” playdough-like” could mean it is solid as playdough dries to hardened solid material over time. Therefore Applicant is advised to amend the claim by clearly defining the "playdough-like" in the relevant part of the instant claim. The "playdough-like" like has been interpreted as a thick paste and reshapable structure for the examining purpose of this Office Action. 
The word "substantially" in the phrase "no reactions substantially occur" in line 3  renders the claim indefinite because it is a relative language and merely recites how much reaction is permitted or whether it would to be completely non-reactive or chemically inactive. Applicant is advised to amend the claim to make it clear in the relevant part of the instant claim.  

Regarding claim 20, the word "substantially" in the phrase "no reactions substantially occur" in line 3  renders the claim indefinite because it is a relative language and merely recites how much reaction is permitted or whether it would to be completely non-reactive or chemically inactive. Applicant is advised to amend the claim to make it clear in the relevant part of the instant claim.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11, 13, 15-16 is/are rejected under 35 U.S.C. 102/(a)(1) and (a)(2) as being anticipated by Sungho Jin et.al [US 5346775].
	
Regarding claims 1, Jin discloses an amalgamation preform (a new solder composition can be made into a powder to be used in solder paste, cream or reshaped) [abstract] comprising: a base metal (a solder matrix material), and a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23].  Jin also discloses the base metal including one of a liquid base metal and a solid base metal (molten matrix material containing the magnetic particles). Jin teaches if a combination of the molten matrix material containing the magnetic particle as shown in FIG. 1 is subjected to a magnetic field before substantial gravity-induced segregation takes place then the magnetic particles in the matrix material can arrange themselves into an ordered distribution or pattern. Examples of typical patterns are shown in FIGS. 2 and 3. The molten matrix material is then cooled and solidified in the presence of the magnetic field or immediately after turning off the field in order to freeze the pattern [ Fig 1 Col 3 Line 24-32]. 
Jin discloses the magnetic particles coated with a thin layer of a suitable metal (tin coated iron powder in Example 3) [Col 7 Line 17-18], Jin teaches this is beneficial not only in improving wettability by the molten matrix material, but also in preventing oxidation (reaction) of the fine magnetic particles [ Col 3 Line 40-46].  
Jin also discloses reactive particles (iron in Example 4) [Col 7 Line 25-36]. Jin also teaches the magnetic particle reacts with the coating material and/or the molten matrix material during processing, and convert to an intermetallic compound. The presence of such intermetallic compound on the surface of dispersoid particle is beneficial to improve mixing behavior of the particles as well as the wetting [Col 4 Line 9-15]. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



FIG 1,2,and 3 of Sungho Jin [US 5346775].

Regarding claims 2, Jin discloses an amalgamation preform wherein the base metal (matrix material) is typically selected metals and or a combination thereof (alloys) such as Sn, In, Bi, Pb, Sb, Zn or alloys containing two or more elements such as Sn-Bi, Sn-Ag, Sn-Sb, In-Ag, Zn-Sn, Pb-Sn, Pb-Sn-Ag, Sn-Bi-Cu. [Col 4 Line 30-34].  Jin discloses an example of 57% Bi 43% Sn solder alloy as “Example 3” [Col 7 Line 17-18] which are from the list of material as claimed in the instant claim.   

Regarding claims 3, Jin discloses an example where 1% Fe is added to a base alloy of 43% Pb-43% Sn-14% Bi as “Example 5” [Col 7 Line 17-18] all of these are from the list of material as claimed in the instant claim.   

Regarding claims 8, Jin discloses an amalgamation preform wherein the reactive particle includes a reactive magnetic particle, ferromagnetic metals such as Fe, Co, Ni or alloys such as Fe-Ni, Fe-V, Sin-Co, and Nd-Fe-B may be used either separately or in combination [ Col 3 Line 61-64], a reactive non-magnetic particle selected from metals and or a combination thereof (alloys) such as Sn, In, Bi, Pb, Sb, Zn or alloys containing two or more elements such as Sn-Bi, Sn-Ag, Sn-Sb, In-Ag, Zn-Sn, Pb-Sn, Pb-Sn-Ag, Sn-Bi-Cu along with additional alloying elements such as Cu, Au, Ag, Sb, etc. may also be incorporated or a combination thereof [Col 4 Line 30-36]. Jin also teaches the magnetic material reacts with the coating material and/or the molten matrix material during processing, and convert to an intermetallic compound the presence of such intermetallic compound on the surface of dispersoid particle (e.g. SnFe2 or Sn2Fe3 layer on Fe particles) [Col 4 Line 9-15]. Jin discloses an example where 1% Fe (reactive magnetic particle) is added to a base alloy of 43% Pb-43% Sn-14% Bi (reactive non-magnetic particle) as “Example 5” [Col 7 Line 17-18].    

Regarding claims 9, all the above discussion regarding claim 1 and 8 applies to claim 9 and Jin further discloses reactive magnetic particle includes one or more of Fe, Co, Ni or alloys such as Fe-Ni, Fe-V, Sin-Co, and Nd-Fe-B may be used either separately or in combination [ Col 3 Line 61-64].  Jin discloses an example of reactive magnetic particle 1% Fe in “Example 5” [Col 7 Line 17-18] which is from the list of reactive magnetic particle as claimed in the instant claim.   

Regarding claims 11, all the above discussion regarding claim 1 and 8 applies to claim 11 and for compact prosecution it is repeated once again that Jin discloses non-magnetic particle selected from metals and or a combination thereof (alloys) such as Sn, In, Bi, Pb, Sb, Zn or alloys containing two or more elements such as Sn-Bi, Sn-Ag, Sn-Sb, In-Ag, Zn-Sn, Pb-Sn, Pb-Sn-Ag, Sn-Bi-Cu along with additional alloying elements such as Cu, Au, Ag, Sb, etc. may also be incorporated or a combination thereof [Col 4 Line 30-36]. Jin discloses 57% Bi 43% Sn in the “Example 3” [Col 7 Line 17-18], both Sn and Bi are from the list of the reactive non-magnetic particles as claimed in the instant Claim.  

Regarding claims 13, all the above discussion regarding claim 1 and 8 applies to claim 13 and Jin further discloses the plurality of types of solid particles (the magnetic particles) have an average size ranging preferably in the range of 500 nm (0.5 µm)  to 100 µm [Col 3 Line 35-36] which is within the range of the instant claim.
Therefore Jin’s range of magnetic particle size is within the value as claimed in the claim 13, and it is anticipatory when the prior art is within a claimed range. [See MPEP § 2131.03].  

Regarding claims 15, all the above discussion regarding claim 1 and 8 applies to claim 15 and Jin further discloses non-reactive (magnetic particles with coating) have an average size ranging preferably in the range of 0.5 µm to 100 µm [Col 3 Line 35-36] which is encompassed by the range of the instant claim.
Therefore Jin’s range of magnetic particle size overlaps with the value as recited in the claim 15, and it is anticipatory when the prior art is within a claimed range and/or teaches overlapping the claimed range. [See MPEP § 2131.03].  

Regarding claims 16, all the above discussion regarding claim 1 applies to claim 16, Jin also teaches magnetic particles Co-containing particles (Co Sin-Co), Nd-containing particle (Nd-Fe-B) separately or in a combination thereof [ Col 3 Line 61-64].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775]

Regarding claims 10, all the above discussion regarding claim 1 and 8 applies to claim 10 and Jin further discloses the magnetic particles of a particle size desired in the range of 0.05-500 µm, preferably in the range of 0.5-100 µm [Col 3 Line 35-36].  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, as Jin’s range of magnetic particle size overlaps with the value as claimed in the instant claim. Because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 

Regarding claims 14, all the above discussion regarding claim 1 and 8 applies to claim 14 and Jin further discloses the reactive particles (the magnetic particles) have an average size ranging preferably in the range of 500 nm (0.5 µm)  to 100 µm [Col 3 Line 35-36] which is overlapping with the range of the instant claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, as Jin’s range of magnetic particle size overlaps with the value as claimed in the instant claim. Because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.].

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Milea J. Kammer et.al, "Optimization of Cu–Ag Core–Shell Solderless Interconnect Paste Technology" IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 5, NO. 7, 910-920, July 2015. 

Regarding claims 4, all the above discussion regarding claim 1 to claim 3 applies to claim 4, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles dispersed and suspended in the base metal [ Col 3 Line 15-23].  Jin teaches the magnetic material may react with the coating material and/or the molten matrix material during processing, and convert to an intermetallic compound the presence of such intermetallic compound on the surface of dispersoid particle (e.g. SnFe2 or Sn2Fe3 layer on Fe particles) [Col 4 Line 9-15]. Jin further teaches magnetic particles may be of any shape, e.g., spherical, elongated, plate-like or randomly shaped [Col 3 Line 33-34, FIG 1]. 
But Jin does not teach that any solid particle can have a core shell structure. 
On the other hand, Kammer teaches an amalgamation preform( a Pb-free interconnect technology) comprising a reactive particle that includes a core-shell structure (Cu–Ag core–shell nanoparticles), wherein the core-shell structure includes a core material (Cu), and a shell material (Ag shell )different than the core material and at least partially surrounding the core material. Kammer does not explicitly teach the core material has a reaction rate with the base metal different than the shell material, however Cu and Ag two different material with different intrinsic physical and chemical properties and Kammer teaches the Ag shell dewets the copper surface and forms Ag necks between Cu core particles at particle–particle contacts. Neck formation creates an electrically, thermally, and mechanically stable porous sintered network [Abstract], which indicates Cu and Ag have separate reaction rate. Kammer also teaches surface diffusion results in little shrinkage during sintering and produces a mechanically stable interconnect of Cu particles interconnected by Ag. Advantages of this system over nanoparticle systems are threefold: 1) reduced cost of the raw materials relative to Ag alone; 2) formation of a stable sintered structure of Cu particles that is resistant to  coarsening during subsequent high temperature exposure and thus with higher mechanical stability; 3) elimination of the need for nanoparticles to produce interconnects at low processing temperatures [Page 910, Introduction Col 2 Para 2]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Kammer’s core shell to modify Jin to get mechanically stable amalgamation preform. 

Regarding claims 5, all the above discussion regarding claim 1 to claim 4 applies to claim 4, in addition, Kammer teaches the shell material has a thickness ranging from a thickness of an 4-17 nm. [Page 911, Experimental plan and characterization method, Table 1] which is within the range of atomic layer to a thickness of about 100 nm as claimed in the instant claim 5.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a shell thickness from Kammer’s teaching to modify Jin to get to get mechanically stable amalgamation preform, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] and Milea J. Kammer et.al, "Optimization of Cu–Ag Core–Shell Solderless Interconnect Paste Technology" IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, and further in view of Karsten Woll et.al, "The utilization of metal/metal oxide core-shell powders to enhance the reactivity of diluted thermite mixtures" Combustion and Flame 167 (2016) 259–267.

Regarding claims 6, all the above discussion regarding claim 1 to claim 5 applies to claim 6, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles are substantially dispersed and suspended in the base metal [ Col 3 Line 15-23] but not any core-shell structure. However Kammer teaches an amalgamation preform comprising a reactive particle including a core-shell structure (Cu–Ag core–shell nanoparticles), and the core material includes a reactive metal material (Cu), and a shell material (Ag shell ) [Abstract] but Kammer’s shell material does not includes an oxide shell layer of the reactive material. 
On the other hand,  Woll teaches Ni/NiO core-shell particles and aluminum for amalgamation (bonding for welding, brazing) to reduce the average distance for aluminum and oxygen intermixing by placing the Al in direct contact with the oxide (NiO) [abstract]. Woll demonstrates a significant boost in reaction efficiency and hence a lower chance of quenching as excess Ni is added as a diluent. The basic concept is demonstrated schematically in Fig. 1. If Ni is added as an elemental powder to the Al/NiO mixture, Al/Ni interfaces form in addition to the desired Al/NiO interfaces that are most reactive (see Fig. 1 (a)). Hence, the density of the reactive Al/NiO interfaces is reduced by dilution and reaction efficiency drops. In order to prevent the formation of Al/Ni interfaces and to minimize the decrease in reaction efficiency, Ni/NiO core-shell particles are fabricated. These particles comprise NiO as the outer shell and elemental Ni as the inner core (see Fig. 1 (b)). In this case, it is expected that Al particles exclusively form interfaces with the oxide and not with Ni. Consequently, the density of the reactive Al/NiO interfaces is substantially increased causing a boost in reaction efficiency. Woll further teaches a substantial reduction in the average spacing of reactants is anticipated, which in turn will speed the rate of atomic mixing and combustion front velocities. Both the boost in reaction efficiency and the reduction in average reactant spacing should decrease the risk of quenching and minimize gas production and therefore should open the possibility of bonding [introduction]. 

    PNG
    media_image2.png
    294
    1129
    media_image2.png
    Greyscale


Fig 1 of Karsten Woll et.al, Combustion and Flame 167 (2016) 259–267

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Woll’s core shell to modify Jin to boost the reaction efficiency and to get better bonding in amalgamation.  

Regarding claims 7, all the above discussions regarding claim 1 to claim 6 applies to claim 7, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles are substantially dispersed and suspended in the base metal [ Col 3 Line 15-23] but not any core-shell structure of the particle. However Kammer teaches an amalgamation preform comprising a core-shell structure (Cu–Ag core–shell nanoparticles), and the core material includes a reactive metal material (Cu), and a shell material (Ag shell ) [Abstract].  
On the other hand,  Woll teaches Ni/NiO core-shell particles includes a core-shell structure having the shell material including an oxide (NiO) of one or more of Fe and Ni, and the core material including the one or more of Fe and Ni. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Woll’s core shell to modify Jin  and Kammer to boost the reaction efficiency and to get better bonding in amalgamation.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Minoru Ueshima et.al [US 2009/0014092 A1]

Regarding claims 12, all the above discussion regarding claim 1 applies to claim 12, wherein Jin further teaches the desired volume fraction of the magnetic dispersoid particles in the solder is typically in the range of 0.2-50% however Jin does not teach any ranges by weight. 
On the other hand, Ueshima discloses a solder preform having high-melting metal particles dispersed in solder such that the amount of the metal particles mixed in the master alloy is 5-30 mass percent based on the amount of the Solder [Section 0019]. According to Ueshima when the premixed master alloy is measured out and put into molten solder in an amount sufficient the metal particles are uniformly dispersed in the molten solder by stirring for just a short period of time after the premixed master alloy is put into the molten solder. [Section 0021]. Ueshima further teaches if the proportion of the metal particles in the premixed master alloy is lower than 5 mass percent, a suitable amount of metal particles cannot be dispersed in the solder preform, while if they are present in excess of 30 mass percent in the master alloy, the metal particles end up aggregating during the preparation of the master alloy and are no longer uniformly dispersed in the molten solder [Section 0025].
According to Ueshima’s teaching, a ratio of the base metal over the solid particles has been calculated for 5 wt% to 30 wt% of solid particle. The detail of this calculation has been shown in the “Calculation” section after the Prior Art Rejections section of this Office Action. The calculated value from Ueshima’s teaching, it has been found the range is 20:1 to 3.33:1 which is overlapping with the range from 4:1 to 1:4 by weight as claimed instantaneously. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a ratio selected from the range of Ueshima’s to modify Jin to have uniformly distributed solid particle in the base metal of the amalgamation preform, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Ainissa G. Ramirez et.al [US 20110210283 A1]

Regarding claims 17, all the above discussion regarding claim 1 applies to claim 17, wherein Jin discloses the magnetic particles may be of any shape, e.g., spherical, elongated, plate-like or randomly shaped and have an average size ranging preferably in the range of 0.5 µm to 100 µm [Col 3 Line 33-36] which is within the range of the instant claim. However Jin does not explicitly teach magnetic particles as microwires, microfibers, or combination thereof.  
On the other hand, Ramirez discloses a composite materials as solders are formed by combining low melting point alloys with magnetic particles that are not alloyed and do not wholly dissolve but remain as dispersions. Ramirez teaches dispersed magnetic particle has a size from about 1 micron to about 50 microns [Section 0007]. Ramirez also teaches magnetic particles may be any shape: spherical, elongated, plate-like, rod-like, nanowires, or randomly shaped [Section 0033]. Ramirez further  teaches several advantages over metal alloys that do not include magnetic particle dispersions. The mechanical properties of composite materials can be tailored based on the concentration, distribution, and alignment of the magnetic particles to yield improved strength and creep-resistance over  conventional lead-free solders. Additionally, Ramirez adds the presence of particle dispersions increases creep resistance and toughness of the composite materials as compared with solder alloys not having dispersions [Section 0103].  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a particle shape and size selected from the range of Ramirez’s to modify Jin to have a high strength and creep resistant amalgamation preform, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Brian G. Lewis, et.al [US 2007/014.5546 A1]

Regarding claims 18, all the above discussion regarding claim 1 applies to claim 18, wherein Jin does not teach explicitly any semiconductor particles. However Lewis discloses  a solder component comprising a bonding component selected from the group consisting of In, Cu, Au, Sn, Pb, Sb, Ag, Bi alloys, and mixtures thereof, and an additive component selected from among a co-efficient of thermal expansion modifying component, a thermal conductivity enhancement component and combinations thereof [Section 0007]. Preferably, the solder comprises a bonding component with a low melting temperature and a relatively high thermal conductivity compared to conventional [Section 0018]. Lewis teaches to increase heat flow through preferred components are of high thermal conductivity ceramics such as, but not limited to, AlN, BeO, BN, high conductivity cermets, cuprates, and silicide [Section 0020] as well as the exemplary a co-efficient of thermal expansion modifying component materials include BeO (beryllium oxide), Al2O3( aluminum oxide) AlN (aluminum nitride), SiC (silicon carbide) SiO2 (silicon dioxide).  Lewis also teaches co-efficient of thermal expansion modifying components are readily wetted by and incorporated into the solder alloy )[Section 0023]. In addition to eliminating the need for extrinsic fluxing, the active solder and the thermal interface material comprising the active solder are able to wet non-metallic surfaces such as, but not limited to, Si, SiO2, SiN, and II-IV and III-V semiconductor. As a result, wettable metallizations such as, but not limited to, Au, AuNi, Ni, Cu, Sn and
combinations thereof are not required to be deposited on Such non-metallic Surfaces before a soldering/bonding operation. This ability to bond to non-metallic surface provides a significant materials and process benefits [Section 0033]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Lewis’s semiconductor additives to modify Jin to increase the wettability of non-metallic surface.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Richard B. Booth et.al [US 5173256]

Regarding claims 19-20, all the above discussion regarding claim 1 applies to claim 16. Also as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, the "playdough-like" has been interpreted as a paste like structure for the examining purpose of this Office Action. , Jin discloses an amalgamation preform, a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract]  wherein a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23].  Jin further discloses the base metal including one of a liquid base metal and a solid base metal (molten matrix material containing the magnetic particles) [ Fig 1 Col 3 Line 24-32]. 
But Jin does not teaches that no reactions substantially occur between the reactive particles and the liquid base metal at a temperature of about 25°C or less.
On the other hand Booth discloses a liquid metal matrix thermal paste comprises fine thermally conductive particles dispersed in a low melting temperature liquid metal matrix. Preferred liquid metals are gallium, indium and tin the solid particles are preferably tungsten, molybdenum, silicon or other metals or high thermal conductivity materials which have a very low interaction rate with gallium, tin and indium at low temperature, i.e. at temperatures below approximately 100°C [Col 2 line 10-21]. Booth also teaches thermally conductive particles are selected to be non-reactive with the liquid metal, such as less than approximately 100°C in order to provide a semi-liquid fully compliant paste for an indefinite period of time [Col 3 line 47-53]. This temperature is higher than that of as claimed instantaneously. Therefore it is obvious no reactions substantially occur between the reactive particles and the liquid base metal of Booth’s amalgamation preform at a temperature of about 25°C or less.
Booth further teaches that a liquid metal matrix thermal paste of a gallium-metal paste which permanently and indefinitely retains its semi-liquid state under normal operating conditions and environment to serve as a compliant thermal interface. The resultant paste acts as a high thermal conductive medium which is formed into a desired shape to enhance thermal transfer. By retaining its semi-liquid state under normal operating conditions without solidifying, the enhanced thermal transfer via the paste is sustained during many on off power cycles when the components of the cooling system expand and contract. The differential expansion of the various components results in significant thermal
stresses, which are particularly damaging at the component interfaces. A paste which solidifies over time, and therefore, does not provide a compliant interface, will eventually crack after repeated expansion and contraction and cease to function as a good thermal transfer medium. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have selected the liquid metal and the particles and the temperature from Booth’s teaching to modify Jin to have a liquid metal paste solder which remains in semi-liquid state under normal operating conditions without solidifying to get enhanced thermal transfer, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Calculation

Details of the calculation as used in the Prior Art rejection of claim 12 under the section Claim Rejections - 35 USC § 103 has been shown here:
Ueshima teaches metal particles mixed in the master alloy is 5-30 mass percent based on the amount of the Solder [Section 0019].
When the metal particle is 5% the base metal, therefore the base metal over the plurality of types of solid particles ratio is 100:5 i.e. 20:1 
When the metal particle is 30% the base metal, therefore the base metal over the plurality of types of solid particles ratio is 100:30 i.e. 3.33:1 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736